Citation Nr: 1424714	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-18 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2011.  A transcript of the hearing has been associated with the Veteran's claims file.

In September 2011, the Board denied entitlement to service connection for dizziness, headaches and scarring due to a head injury and remanded the three issues identified above.  The Board again remanded the case in April 2013 for additional development.


FINDINGS OF FACT

1.  Hearing loss or tinnitus is not attributable to the Veteran's military service.

2.  The Veteran is not service connected for any disabilities.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303, 3.304 (2013).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2007, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been inadequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded the issues on appeal in September 2011, in order to obtain an opinion as to whether the Veteran had a current hearing loss, meeting the criteria under VA regulations, or tinnitus that was related to service.  The instructions were specific as to consideration of the results of a March 1965 in-service audiogram.  The Veteran was provided with a VA examination in November 2011; however, the examiner noted that the March 1965 audiogram results were not in the claims file.  The Board reviewed the claims file and located the audiogram results, and remanded the case again in April 2013 for an addendum opinion with consideration of the March 1965 audiogram results.  In June 2013, an addendum opinion was provided which addressed the March 1965 audiogram.  The Board notes that the June 2013 opinion refers to two records-a September 1965 in-service audiogram and a September 2009 hearing evaluation-that are not in the claims file, Virtual VA, or VBMS.  However,  the Board finds that the examiner's opinion is nevertheless adequate While these reports were considered by the examiner, they were not integral to her conclusions.  The examiner also considered the Veteran's own reports following service that he did not have hearing loss and that his tinnitus was not present for many years following a brief period at the end of service.  As such, the Board finds that the VA examination and opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran has contended that he has hearing loss and tinnitus as a result of his time on active duty.  Specifically, the Veteran claims that he was exposed to acoustic trauma while working as a boilermaker and that he first experienced hearing loss and tinnitus while on active duty.  Thus, the Veteran contends that service connection is warranted. 

The Veteran's DD Form 214 supports his contentions that his service duty was as a boilermaker.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  

Service records are silent as to any complaints of or treatment for hearing loss; audiological evaluation was not performed at the Veteran's entrance examination, although whispered-voice testing revealed normal results at a January 1965 examination.  The record also contains report of a 'Group Screening Audiogram,' which appears to show audiological examination that was provided to the Veteran in March 1965.  The audiogram appears to show results as follows:

                                                 HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
35
45
45
LEFT
35
35
25
20
30

At the Veteran's February 1967 separation medical examination, he was found to have normal hearing on whispered-voice testing.

Post-service medical records show that on a June 1999 VA medical record, the Veteran was asked to respond to a list of difficulties that would interfere with his ability to communicate.  Difficulty hearing was one of the choices; however, the Veteran did not indicate that he had such a problem.  An April 2005 peri-operative assessment note reflects the Veteran's denial that he had a hearing loss.  A July 2005 VA peri-operative assessment note shows that the Veteran denied having a hearing loss.  

A July 2007 VA hearing evaluation reflects the Veteran's reports that he experienced a constant cricket-sounding tinnitus in both ears.  He noted that the onset was in the Navy and that it went away, then returned approximately a year and a half prior.  The examiner diagnosed tinnitus and bilateral high-frequency hearing loss, although no audiogram results were provided. 

The Veteran was provided with a VA examination in November 2011.  At that time, the audiogram reflects the following results:



              HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
50
65
70
LEFT
45
60
60
75
75

Speech discrimination scores were 94 percent in both ears.  The examiner diagnosed sensorineural hearing loss in both ears.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  The examiner based this opinion on the Veteran's history, including a September 1965 audiogram, showing normal hearing in both ears, that there was no indication of hearing loss at separation from service, and that the Veteran did not indicate that he had a hearing loss in June and August 1999, and that he denied hearing loss in April 2005 and July 2005.  She also referred to the Veteran's July 2007 hearing evaluation, where no hearing loss was reported.  
With regard to the Veteran's tinnitus, the examiner noted that the Veteran reported that the onset of his tinnitus was in service.  The examiner opined that the Veteran's diagnosis of tinnitus was at least as likely as not a symptom of his hearing loss.  The Veteran reported that his tinnitus went away and then came back twice, and that it had been consistent over the prior few years.  The examiner noted that, at his July 2007 evaluation, the Veteran stated that he had tinnitus that had its onset in service, but that it went away and came back a few years prior.

Further opinion was obtained in June 2013.  The examiner opined that the Veteran's hearing loss was less likely as not incurred in or caused by service.  The examiner again based her opinion on the Veteran's history, including a March 1965 audiogram that reflected a mild hearing loss in both ears, that had not been considered in the previous examination.  However, the examiner found that, as a September 1965 audiogram reflected normal hearing in both ears, no hearing loss was persistent.  This examiner also considered a September 2009 VA hearing evaluation that revealed that the Veteran was seen for hearing "sensitivity" and that he had normal hearing for the low to middle frequencies, with a mild to severe sensorineural hearing loss from the middle to high frequencies. 

The post-service medical evidence demonstrates that the Veteran does have hearing loss that meets the requirements of 38 C.F.R. § 3.385.  He also has tinnitus.  However, the only competent medical opinion to address the relationship between the Veteran's current hearing loss and tinnitus and his service, that of the VA examiner who provided the November 2011 examination and June 2013 opinion, found that the Veteran's current hearing loss and tinnitus were not related to his period of service.  In providing this opinion, the examiner considered the Veteran's own reports following service that he did not have hearing loss and that his tinnitus was not present for many years following a brief period at the end of service.  In addition, the examiner found that the Veteran's tinnitus was at least as likely as not associated with his non-service connected bilateral hearing loss, which is not service connected.  The Board finds the VA examiner's opinion competent and probative of the matters under consideration.  It was based on a review of the claims file and consideration of both lay and medical evidence, and contains not only clear conclusions with supporting data, but also a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  There is no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including any exposure to loud noise, and his current bilateral hearing loss or tinnitus.

The Board has considered the Veteran's contention that his hearing loss and tinnitus resulted from his time in service, and particularly to the noise to which he was exposed while on active duty.  In this regard, a lay person, such as the Veteran may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of this disability.  As a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter such as whether there exists a medical nexus between any current hearing loss or tinnitus and military service.  In addition, given the passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran also contends that he is entitled to a TDIU because he is precluded from securing or maintaining substantially gainful employment as a result of his disabilities.  Nevertheless, service connection is not in effect for any disability.

The Board observes that the threshold requirement for a TDIU is that the claimant be service connected for some disability.  Thus, the Veteran's TDIU claim must be denied.  38 C.F.R. § 4.16.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


